DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to a preliminary amendment filed on April 9, 2021, the applicants have canceled claims 3-4, 6-7, 9-10, 12, 14-15, 17-20, 25-28, 30-34, 36-37, 39, 41, 45-49, 51 and 53-56 and furthermore, have amended claims 5, 8, 11, 13, 16, 21-22, 24, 29, 38, 40, 42-44, 50 and 52.
3. Claims 1-2, 5, 8, 11, 13, 16, 21-24, 29, 35, 38, 40, 42-44, 50 and 52 are pending in the application.

                               EXAMINER’S       AMENDMENT
4. The following amendment is pursuant to a telephone conversation with the applicant’s attorney, Ms. Sandra Marone on June 8, 2021. The following changes have been made in claims:
 Cancel claims 40, 42-44, 50 and 52 without prejudice. 
In claim 1, lines 1-2, after acceptable salt, delete - - - - ,solvate and/or prodrug - - - .

                          REASONS      FOR      ALLOWANCE
5. The following is an examiner’s statement of reasons for allowance:
Claims 1-2, 5, 8, 11, 13, 16, 21-24, 29, 35 and 38, renumbered as claims 1-14, are allowed since the instant compounds of formula (I) are neither disclosed nor obvious over the prior art. In the art, Al-Awar (WO 2019/153080 A1) discloses inhibitors of the rd ring fused to pyrimidine ring and furthermore, there is no teaching, suggestion or motivation in the prior art to modify the compounds of Al-Awar to prepare instant compounds.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




                                     /CHARANJIT AULAKH/                                     Primary Examiner, Art Unit 1625